IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT LOWERY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0530

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 13, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Michael Jones, Judge.

Robert Lowery, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CJ., LEWIS and RAY, JJ., CONCUR.